ORDER
PER CURIAM.
Demetrius Trice (Movant) appeals the judgment denying his Rule 29.15 motion without a hearing. We affirmed Movant’s convictions for forcible rape, section 566.030, RSMo 1994, and armed criminal action, section 571.015, RSMo 1994, on direct appeal. State v. Trice, 976 S.W.2d 602 (Mo.App. E.D.1998). Movant now challenges the failure of his counsel to object to evidence of other crimes.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We *691affirm the judgment pursuant to Rule 84.16(b).